DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 10/26/2021 Non-Final Office Action, claims 41-61 were pending. Claims 41-61 were rejected.
In the Applicant’s 01/26/2022 Reply, claims 41-47 were amended. Claims 48-61 were canceled, and claims 62-73 were added.
Claims 41-47 and 62-73 remain pending.

Remarks and Amendments
(1)	Claims 41-61 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 9,040,555 B2 (issued 03/21/2017; hereinafter “US9040555B2”):

    PNG
    media_image1.png
    168
    620
    media_image1.png
    Greyscale


(2)	Claims 41-61 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 9,597,321 B2 (issued 03/21/2017; hereinafter “US9597321B2”):

    PNG
    media_image2.png
    168
    622
    media_image2.png
    Greyscale


(3)	Claims 41-61 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 10,195,184 B2 (issued 02/05/2019; hereinafter “US10195184B2”):

    PNG
    media_image3.png
    68
    612
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    91
    612
    media_image4.png
    Greyscale


(4)	Claims 41-61 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 14, 20-25, 27, and 28 of U.S. Pat. App. No. 16/502743 (filed 07/03/2019):

    PNG
    media_image5.png
    169
    621
    media_image5.png
    Greyscale


	The Applicant amended claims 41-47 from specific compound species to pharmaceutical compositions comprising the compound species with a pharmaceutically acceptable carrier, in the form of a capsule or tablet. The Applicant argues the conflicting claims of US9040555B2, US9597321B2, and US10195184B2 do not teach a pharmaceutical composition comprising a pharmaceutically acceptable carrier, in the form of a capsule or tablet. (Reply, p. 7). The Applicant also argues that “while the specification does discuss pharmaceutical compositions over at least 5 columns of, e.g., the ‘555 patent, the specification does not highlight any particular composition in any particular solid dosage form.” (Reply, p. 8). App. No. 16/502743 was abandoned.
	The Applicant’s position that the claims of US9040555B2, US9597321B2, and US10195184B2 do not teach exactly what is presently claimed would be relevant if the rejection were based in anticipation but is immaterial considering this rejection is based in obviousness. 
The Applicant’s assertion that the specifications of the conflicting patents may discuss pharmaceutical compositions but do not teach compositions with pharmaceutically acceptable carriers, in the form of a capsule or tablet, is false, because US9040555B2, US9597321B2, and US10195184B2 explicitly describe pharmaceutical compositions containing the claimed compounds and carrier, in the form of a tablet or capsule (relevant portions cited in rejection). In addition, the Applicant’s argument does not address the premise of the rejection that the formulation of a pharmaceutical dosage form from bioactive compounds having pharmaceutical therapeutic utility is obvious in the field of pharmaceutical formulations. Despite the arguments, the rejection is withdrawn, as it failed to address the newly added limitations and claims. 
Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 41-47 and 62-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 9,040,555 B2 (issued 03/21/2017; hereinafter “US9040555B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 10, 12, and 14 of US9040555B2 recite every compound encompassed by the present claims. Claims 10, 12, and 14 of US9040555B2 do not include a pharmaceutically acceptable carrier nor require the form of a tablet or capsule as in the present claims. However, US9040555B2 makes clear the utility of these compounds pertains to pharmaceutical therapy (col. 12, l.36 to col. 13, l.8; col. 24, l.67 to col. 30, l.67), where formulation into a solid dosage form and including a pharmaceutical carrier is considered to be obvious as a matter of course in pharmacology and in light of the utility (col 18, l.38 to col. 24, l.53), at least because the preparation of pharmaceutical dosage forms, such as tablets and capsules, requires the use of techniques and compounds commonly known to the skilled artisan in the field and represents the most common means of converting active pharmaceutical ingredients into commercial success. 

(2)	Claims 41-47 and 62-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 9,597,321 B2 (issued 03/21/2017; hereinafter “US9597321B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 10, 12, and 14 of US9597321B2 recite every compound encompassed by the present claims. Claims 10, 12, and 14 of US9597321B2 do not include a pharmaceutically acceptable carrier nor require the form of a tablet or capsule as in the present claims. However, US9597321B2 makes clear the utility of these compounds pertains to pharmaceutical therapy (col. 12, l.50 to col. 13, l.27; col. 24, l.30 to col. 31, l.8), where formulation into a solid dosage form and including a pharmaceutical carrier is considered to be obvious as a matter of course and in light of the utility (col 19, l.1 to col. 25, l.25), at least because the preparation of pharmaceutical dosage forms, such as tablets and capsules, requires the use of techniques and compounds commonly known to the skilled artisan in the field and represents the most common means of converting active pharmaceutical ingredients into commercial success..

(3)	Claims 41-47 and 62-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 10,195,184 B2 (issued 02/05/2019; hereinafter “US10195184B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 10, 12, and 14 of US10195184B2 recite every compound encompassed by the present claims. Claims 10, 12, and 14 of US10195184B2 do not include a pharmaceutically acceptable carrier nor require the form of a tablet or capsule as in the present claims. However, US10195184B2 makes clear the utility of these compounds pertains to pharmaceutical therapy (col. 12, l.57 to col. 13, l.29; col. 24, l.30 to col. 31, l.8), where formulation into a solid dosage form and including a pharmaceutical carrier is considered to be obvious as a matter of course and in light of the utility (col 18, l.66 to col. 25, l.25), at least because the preparation of pharmaceutical dosage forms, such as tablets and capsules, requires the use of techniques and compounds commonly known to the skilled artisan in the field and represents the most common means of converting active pharmaceutical ingredients into commercial success.

Conclusion
Claims 41-47 and 62-73 are pending.
Claims 41-47 and 62-73 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished avpplications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655